PD-1341-1
                                                                       COURT OF CRIMINAL APPEAL
                                                                                        AUSTIN, TEXA
                                                                       Transmitted 8/11/2015 5:45:39 PI
                                                                        Accepted 8/12/2015 10:07:55 Al

                                        IN THE                                             ABELAc?er
             COURT OF COURT OF CRIMINAL APPEALS OF TEXAS


                                   No. PD-1341-14                               filed IN
                                                                      COURT OF CRIMINAL APPEALS

                                                                              August 12, 2015

                          STACY STINE CARY, Appellant                     abelacosta, clerk



                         THE STATE OF TEXAS, Appellee                           XPC
    On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                  Court of Appeals No. 05-12-01421-CR




                     APPELLANT'S UNOPPOSED MOTION
 TO EXTEND TIME TO FILE REPLY BRIEF BY TWO BUSINESS DAYS


        Appellant Stacy Stine Cary respectfully moves for an extension of time to

file her Appellant's Brief by two business days, until August 18, 2015. In support

of this motion, she would respectfully show as follows:

        1.     The deadline for filing the Appellant's Brief is Friday, August 14,

2015.


        2.     Appellant seeks an extension of time of two business days, until

Tuesday, August 18, 2015.

        3.     An extension is necessary because of appellate counsel's schedule and

the complexity of the issues. Appellant's counsel has an evidentiary hearing in a


Unopposed Motion for Extension of Time—Page 1
criminal case on Thursday, August 13, 2015 and an all-day deposition in a civil

case on Friday, August 14, 2015, that cannot be moved. Appellee also has a likely

pretrial conference for a criminal trial in Hunt County, Texas on Monday, August

17, 2015, for a likely trial on August 24, 2015, for which he is preparing.

APPELLEE, THE STATE OF TEXAS, DOES NOT OPPOSE THIS

REQUESTED EXTENSION.

      4.     The Court has previously extended the time for this reply brief by 18

days. If granted, Ms. Cary will not request a further extension.

                                        Respectfully submitted,



                                                /s/ John M. Helms
                                        John M. Helms
                                        Texas Bar No. 09401001
                                        BRODEN, MICKELSEN, HELMS &
                                        SNIPES, LLP
                                        2600 State Street
                                        Dallas, Tx 75204
                                        Tel: (469)951-8496
                                        Fax:(214)720-9594
                                        john@j ohnhelmslaw.com

                                        ATTORNEY FOR APPELLANT,
                                        STACY STINE CARY



                      CERTIFICATE OF CONFERENCE


      Undersigned counsel has conferred with Joseph Corcoran, counsel for
Appellee, the State of Texas, and the Appellee does not oppose this motion.



Unopposed Motion for Extension of Time—Page 2
                                                    /s/ John M. Helms
                                                John M. Helms



                             CERTIFICATE OF SERVICE


      This certifies that a true and correct copy of this instrument has been served
on counsel of record on August 11, 2015, as follows:

Joseph Corcoran
Assistant Attorney General
P.O. Box 12548
Capitol Station
Austin, TX 78711
* DELIVERED VIA E-MAIL *
                                                    /s/ John M. Helms
                                                John M. Helms




Unopposed Motion for Extension of Time—Page 3